DETAILED ACTION
Status of the Claims
1.	Claims 1-10, 12-16 and 18-24 are being examined with application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 11 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/05/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korlach et al. (US 2013/0109577) in view of Su et al. (US 2009/0170716) and Peter et al. (US 2015/0132756).
Claims 1 and 2, Korlach et al. teach a method for nucleic acid sequencing (sequencing of nucleic acid; [0045]), the method comprising the steps of:
 providing at least one device [0055] including: 
an oxidizing electrode (electrode 102 oxidize the redox label; [0042]), 
a reducing electrode (electrode 106 reduces the redox label; [0042]), 
a dielectric member positioned between the oxidizing electrode and reducing electrode, wherein dielectric member separates the reducing electrode from the oxidizing electrode by a first distance of at most 10 nm (insulating region 104 separates the electrodes by 2 nm to 20 nm; [0040]), and 
a protein attached to a surface of the dielectric member, the protein capable of translocating a polynucleotide strand having a modified nucleotide with a redox label (polymerase enzyme 110 bound to insulating region and the polymerase enzyme is capable of translocating polynucleotide having modified nucleotide with redox label 142; see [0040][0042] and Fig 1);
wherein the oxidizing electrode and the reducing electrode generate an electric field extending to a reaction area (current due multiple oxidation and reduction of nucleotide redox label between the electrodes when the nucleotide is present in the polymerase enzyme (reaction area); [0042]); 
directing current through the oxidizing electrode and the reducing electrode (current is detected between the electrodes; [0042]); 
exposing the protein to a sample including the polynucleotide strand (sample comprising nucleotide analog 140 is exposed to polymerase enzyme to diffuse the nucleotide analog; [0042]); and 
detecting changes in current flow in the oxidizing electrode and the reducing electrode, wherein the changes identify electron transfer from the reducing electrode, to redox label, and to oxidizing electrode when the modified nucleotide with a redox label is at the reaction area (current meter measures the current flow between the electrodes due to electron transfer from cycling of the redox label between the electrodes; [0042][0039].  
Korlach et al. teach the nucleotide diffuses into and held within the polymerase enzyme [0042] and redox current over time identify which type of nucleotide is incorporate to determine the sequence of template nucleic acid [0039][0051]. Korlach et al. do not explicitly teach the polynucleotide strand is translocated through the protein. However, Peter et al. teaches method for single molecule DNA sequencing with DNA polymerase attached to template strand, wherein the modified nucleotides are added/incorporated, the enzyme will translocate the DNA strand back and forth [0069][0068]. Therefore, it would be obvious if not apparent from the teachings of Peter et al., the polymerase enzyme does translocate the nucleotide back and forth within the enzyme in order to determine the sequence of template nucleic acid as the modified nucleotides are incorporated.  
Korlach et al. teach the redox label attached to polyphosphate portion of the nucleotide [0042] and do not teach the redox label covalently bonded to the nucleoside base of the modified nucleotide. However, Su et al. teach method of sequencing DNA molecule using polymerase comprised of modifying nucleotide with a redox label covalently attached to a phosphate group or to the base of the nucleotide or sugar of the nucleotide ([0022][0025] and Fig 2).
Thus, in view of Su et al. teaching of a redox label could be attached to either the phosphate group or to the base of nucleotide, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Su et al. teaching to covalently attach the redox label to the base of the nucleotide as an alternative to phosphate group as both the attachments yield same results of electrochemically sequencing nucleic acid. 

Claim 3. Korlach et al. teach the at least one device is a plurality of devices (substrate comprising plurality of devices; [0014]).
  
Claim 4. Korlach et al. teach the proteins in the plurality of devices are at least partially aligned on surfaces of dielectric members in the proteins in the plurality of devices (the substrate comprising plurality of devices are aligned with each other; see Fig 5 and polymerase enzyme is disposed on the surface of insulating region; [0040][0042] and Fig 1).  

Claim 5. Korlach et al. teach the proteins in the plurality of devices are selected the group consisting of from a DNA polymerase, RNA polymerase, ribosome, a single-stranded binding protein, topoisomerase, helicase, nuclease, exonuclease, endonuclease, a zinc finger nuclease, an RNA guided DNA endonuclease, a transcription activator-like effector nuclease, a CRISPR protein, and combinations thereof (protein enzyme is DNA polymerase; [0107]).  

Claim 6. Korlach et al. teach the dielectric member includes a material (the insulating region is comprised of silicon oxide; [0065]) and applicant teaches dielectric member made up of silicon oxide inherently has a dielectric constant such that fluctuations in a tunnel current between the oxidizing electrode and reducing electrode are less than the changes in current flow resulting from the electron transfer from the reducing electrode, to redox label, and to oxidizing electrode.  

Claim 7. Korlach et al. teach the material is at least one of aluminum oxide, titanium dioxide, hafnium oxide, zirconium oxide, silicon dioxide, silicon nitride, and hexagonal boron nitride (the insulating region is comprised of silicon dioxide; [0065]).
  
Claim 8. Korlach et al. teach the dielectric member has a width between the oxidizing electrode and reducing electrode ranging from 1 nm to 10 nm (the insulating region 104 separates the electrodes by 2 nm to 20 nm; [0040], thus has width of between 2 to 10 nm).  

Claim 9. Korlach et al. teach the voltages of the oxidizing and reducing electrodes in the directing step are different from each other (the voltages at the oxidizing and reducing electrode are different; [0007]).  

Claim 10. Korlach et al. in view of Su et al. teach the modified nucleotide with a redox label covalently bonded to the nucleoside base of the modified nucleotide has the structure where the redox label is covalently attached to guanine base (see Su et al. Fig 2 and Fig 4).

Claims 12 and 13. A system for nucleic acid sequencing (sequencing of nucleic acid; [0045]) comprising: 
at least one device [0055] including 
an oxidizing electrode (electrode 102 oxidize the redox label; [0042]), 
a reducing electrode (electrode 106 reduces the redox label; [0042]), 
a dielectric member positioned between the oxidizing electrode and reducing electrode, wherein dielectric member separates the reducing electrode from the oxidizing electrode by a first distance of at most 10 nm (insulating region 104 separates the electrodes by 2 nm to 20 nm; [0040]), and 
a protein attached to a surface of the dielectric member, the protein being capable of translocating a polynucleotide strand having a nucleotide modified with a redox label covalently bonded to the modified nucleotide (polymerase enzyme 110 bound to insulating region and the polymerase enzyme is capable of translocating polynucleotide having modified nucleotide with redox label 142; see [0040][0042] and Fig 1); 
wherein the oxidizing electrode and the reducing electrode generate an electric field extending to a reaction area (current due multiple oxidation and reduction of nucleotide redox label between the electrodes when the nucleotide is present in the polymerase enzyme (reaction area); [0042]);
 wherein electron transfer from the reducing electrode, to redox label, and to oxidizing electrode occurs when the modified nucleotide with a redox label covalently bonded to the modified nucleotide is located at the reaction area (current meter measures the current flow between the electrodes due to electron transfer from cycling of the redox label between the electrodes; [0042][0039]).  
  Korlach et al. teach the nucleotide diffuses into and held within the polymerase enzyme [0042] and redox current over time identify which type of nucleotide is incorporate to determine the sequence of template nucleic acid [0039][0051]. Korlach et al. do not explicitly teach the polynucleotide strand is translocated through the protein. However, Peter et al. teaches method for single molecule DNA sequencing with DNA polymerase attached to template strand, wherein the modified nucleotides are added/incorporated, the enzyme will translocate the DNA strand back and forth [0069][0068]. Therefore, it would be obvious if not apparent from the teachings of Peter et al., the polymerase enzyme does translocate the nucleotide back and forth within the enzyme in order to determine the sequence of template nucleic acid as the modified nucleotides are incorporated.  
Korlach et al. teach the redox label attached to polyphosphate portion of the nucleotide [0042] and do not teach the redox label covalently bonded to the nucleoside base of the modified nucleotide. However, Su et al. teach method of sequencing DNA molecule using polymerase comprised of modifying nucleotide with a redox label covalently attached to a phosphate group or to the base of the nucleotide or sugar of the nucleotide ([0022][0025] and Fig 2).
Thus, in view of Su et al. teaching of a redox label could be attached to either the phosphate group or to the base of nucleotide, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Su et al. teaching to covalently attach the redox label to the base of the nucleotide of Korlach et al. as an alternative to phosphate group as both the attachments yield same results of electrochemically sequencing nucleic acid. 

Claim 14. Korlach et al. teach the dielectric member includes at least one of silicon dioxide, silicon nitride, and aluminum oxide (the insulating region is comprised of silicon dioxide; [0065]).  

Claim 15. Korlach et al. teach the dielectric member has a width between the oxidizing and reducing electrodes ranging from 1 nm to 10 nm (the insulating region 104 separates the electrodes by 2 nm to 20 nm; [0040], thus has width of between 2 to 10 nm).    

Claim 16. Korlach et al. in view of Su et al. teach the modified nucleotide with a redox label covalently bonded to the nucleoside base of the modified nucleotide has the structure where the redox label is covalently attached to guanine base (see Su et al. Fig 2 and Fig 4).

Claim 18. Korlach et al. teach an array including a plurality of the devices (substrate comprising plurality of devices; [0014]). 

Claim 19. Korlach et al. teach the proteins in the plurality of the devices are at least partially aligned on surfaces of dielectric members in the plurality of the devices (the substrate comprising plurality of devices are aligned with each other; see Fig 5 and polymerase enzyme is disposed on the surface of insulating region; [0040][0042] and Fig 1).    

Claim 20. Korlach et al. teach the proteins in the plurality of the devices are selected from the group consisting of a DNA polymerase, RNA polymerase, ribosome, a single- stranded binding protein, topoisomerase, helicase, nuclease, exonuclease, endonuclease, a zinc finger nuclease, an RNA guided DNA endonuclease, a transcription activator-like effector nuclease, a CRISPR protein, and combinations thereof (protein enzyme is DNA polymerase; [0107]).  

Claim(s) 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korlach et al. (US 2013/0109577) in view of Su et al. (US 2009/0170716).
Claim 21. A method for forming a device for nucleic acid sequencing (device for nucleic acid sequencing; [0055]), the method comprising the steps: 
providing a device including an oxidizing electrode (electrode 102 oxidize the redox label; [0042]), a reducing electrode (electrode 106 reduces the redox label; [0042]), a dielectric member positioned between the oxidizing electrode and reducing electrode, wherein dielectric member separates the reducing electrode from the oxidizing electrode by a first distance of at most 10 nm (insulating region 104 separates the electrodes by 2 nm to 20 nm; [0040]); 
generating an electric field by the oxidizing electrode, the reducing electrode, or both (current due multiple oxidation and reduction of nucleotide redox label between the electrodes when the nucleotide is present in the polymerase enzyme (reaction area); [0042]); and 
attaching a protein to a surface of the dielectric member, the protein being capable of translocating a polynucleotide strand having a nucleotide modified with a redox label covalently bonded to the modified nucleotide (polymerase enzyme 110 bound to insulating region and the polymerase enzyme is capable of translocating polynucleotide having modified nucleotide with redox label 142; see [0040][0042] and Fig 1).
Korlach et al. teach the redox label attached to polyphosphate portion of the nucleotide [0042] and do not teach the redox label covalently bonded to the nucleoside base of the modified nucleotide. However, Su et al. teach method of sequencing DNA molecule using polymerase comprised of modifying nucleotide with a redox label covalently attached to a phosphate group or to the base of the nucleotide or sugar of the nucleotide ([0022][0025] and Fig 2).
Thus, in view of Su et al. teaching of a redox label could be attached to either the phosphate group or to the base of nucleotide, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Su et al. teaching to covalently attach the redox label to the base of the nucleotide of Korlach et al. as an alternative to phosphate group as both the attachments yield same results of electrochemically sequencing nucleic acid. 

Claim 22. Korlach et al. teach the protein is one of a DNA polymerase, RNA polymerase, ribosome, a single-stranded binding protein, topoisomerase, helicase, nuclease, exonuclease, endonuclease, a zinc finger nuclease, an RNA guided DNA endonuclease, a transcription activator-like effector nuclease, and a CRISPR protein (protein enzyme is DNA polymerase; [0107]).  

Claim 23. Korlach et al. in view of Su et al. teach:
the providing step further includes providing an array having a plurality of the devices (substrate comprising plurality of devices; [0014][0055]); 
the generating step further includes generating an electric field by each oxidizing electrode, each reducing electrode, or both (current due multiple oxidation and reduction of nucleotide redox label between the electrodes when the nucleotide is present in the polymerase enzyme (reaction area); [0042] and Fig 5); and 
the attaching step further includes attaching a protein capable of translocating a polynucleotide strand having a nucleotide modified with a redox label covalently bonded to the nucleoside base of the modified nucleotide (polymerase enzyme 110 bound to insulating region and the polymerase enzyme is capable of translocating polynucleotide having modified nucleotide with redox label 142; see [0040][0042] and Fig 1).
 
Claim 24. Korlach et al. teach the proteins in the plurality of the devices are selected from the group consisting of a DNA polymerase, RNA polymerase, ribosome, a single- stranded binding protein, topoisomerase, helicase, nuclease, exonuclease, endonuclease, a zinc finger nuclease, an RNA guided DNA endonuclease, a transcription activator-like effector nuclease, a CRISPR protein, and combinations thereof (protein enzyme is DNA polymerase; [0107]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759